GRAVES, Judge.
Appellant was convicted in the county court of a violation of the liquor laws of this State, and fined $250.00.
A former conviction was alleged and offered as an enhancement of the penalty. The number of this former conviction was *4271744 in such county court. It appears from the record that such cause No. 1744 was successfully used in the trial of a former case against this same appellant, the county court number being 1786, our number 21134, Jack Cothren v. State, this day decided,* and in consonance with the doctrine that a former conviction for a like offense can be successfully used but once for the purpose of enhancing the punishment, this judgment is reversed and the cause remanded.

Pending on motion for rehearing.